Mr. Justice Waterman delivered the opinion op the Court Appellant urges that the following answer, made by one of plaintiff’s witnesses, was improper : “ A. That is the account then due, and is now due and unpaid.” The answer was improper, not being responsive; the objection to it should have been sustained. . There was other testimony given on the part of the plaintiff as to conversation with a man apparently in charge of defendant’s premises, which should not have been admitted. The evidence in favor of the plaintiff is so strong, the admissions of the correctness of the account and the promises of the defendant to pay too numerous, to allow it to avail itself of a claimed warranty and asserted breach; as to neither of which did the defendant say anything until six months after the purchase. Disregarding unimportant errors, we affirm this judgment, because the merits are, as found by the jury, clearly with the appellee. Affirmed.